Title: From George Washington to John Carlyle, 7 June 1755
From: Washington, George
To: Carlyle, John

 

[Fort Cumberland, Md., 7 June 1755]
To Major CarlyleAlexandaDear Sir

I take this oppertunity, as it is the last I can expect before we leave this place, of enquiring after your health, which I hope is greatly amended since I saw you in Williamsburg. I have not time, as we are now very much hurried, to communicate very particularly the little News that is stirring in the Camp; from whence, before I arrivd, was Detachd a body of 500 Men under the Command of Major Chapman & the Quarter Master General, who are to prepare the Roads and lay a Deposit of Provision’s at the Little Meadows; where they are to Erect some kind of Defensive Works to secure our convoys. Tomorrow Sir Peter Halkett with the first Brigade is to March off, and abt the Monday following the Genl and the 2d Brigade will move from hence. We have no certain accts of the French on the Ohio; but have advises by Letter from Governor Morris of Pennsylvania that a body of three hundd past Oswego, and that a still larger body was hourly expected, so that I apprehend we shall not take possession of Fort Duquisne so quietly as was ⟨erasure⟩ imagind.
The Inclosd is to my good Friend Mrs Carlyle, who I hope will not suffer our former corrispondance to drop; my sincere wishes and Compliments attends all enquiring Friends; and I am Dr Sir Yr most Obedt Servt

G. W——n
Fort Cumberland June 7th 1755

